department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil number legend compan statea dear u o w w u d u u o f facts we have considered your ruling_request dated date submitted by your authorized representative requesting rulings under sec_4941 sec_4942 and sec_4945 you are an organization_exempt_from_taxation under sec_501 and classified as a private_foundation under sec_509 company is your sole contributor and you and company share the same officers and directors as part of its charitable undertakings company had established a matching gifts program under which it matched employees’ and company board_of director members’ contributions in cash and securities to public_charities all full time employees of company who were on the active payroll were eligible for the company match program employees who give monetary contributions to certain charitable organizations have their gifts matched the limit of the match varies depending on the employees’ positions the amount that was matched must have been at least dollar_figurew and non-executive employees have their gifts matched up to dollar_figurex executive employees have their gifts matched up to dollar_figurey and directors have their gifts matched up to dollar_figurez supporting_organization under sec_509 therefore the donee organization could not be a pursuant to written policies that you submitted as part of this ruling_request an employee’s contribution must meet certain criteria to be eligible for a match payment the contribution must go to an organization that is recognized by the internal_revenue_service as tax exempt is designated a public charity under sec_501 of the internal_revenue_code and is not a private_foundation further a contribution where the employee receives anything in return is not eligible for the match for example tuition payments insurance premiums and membership dues paid_by employees to sec_501 organizations are not eligible a contribution that an employee is legally required to pay is not eligible a gift that is used for religious or political purposes is not eligible_employee who seeks to have his or her donation matched must submit information about the donation and the recipient charitable_organization to company company then uses a third party vendor to verify eligibility once verified the charity receives payment finally a non-cash gift is not eligible for the match a company company’s employees are informed of these policies through e-mail and company's human resources website these policies also state that company in its sole discretion may refuse to match an employee’s gift and may modify or end the gift matching program at any time a few months before you submitted your ruling_request company altered a significant component of its employee gift matching program prior to this change company paid the matches of employee donations to recipient organizations however in all but one state company has ceased making these payments instead you have assumed the role of payor in company’s gift matching program foundation match program and you now pay the matches to recipient organizations you stated that under the foundation match program additional restrictions were imposed by you e the charitable organizations eligible for matching gifts are limited to public_charities classified as exempt under sec_509 or you do not pay organizations classified as private_foundations you do not match any gifts made by participants in the company match pogrom prior to the termination of the company match program e you do not match any legal_obligation of a participant in the foundation match program and the participant is required to certify that the participant has no legal_obligation to make the contribution e you do not match contributions made to any organization which you control or which is controlled by one or more disqualified persons within the meaning of sec_4946 e gifts are made to match the fair market cash_value of contributions of securities the one state where company did not change its gift matching policy for employees is statea company maintained its policy there because of a prior agreement with a state_agency this state_agency gave company approval for a corporate acquisition on the condition that company continue to make charitable_contributions to organizations within statea for a number of years following the transaction as such company continues to be the payor of the gift match payments in statea rulings requested you requested the following rulings that matching gifts made by you under the foundation match program do not constitute self-dealing within the meaning of sec_4941 that the matching gifts made under the foundation match program will be qualifying distributions within the meaning of sec_4942 that the matching gifts made under the foundation match program will not be taxable_expenditures within the meaning of sec_4945 law sec_170 provides the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_501 exempts from federal income_taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 imposes an excise_tax on private_foundations and foundation managers for each act of self-dealing and between a private_foundation and a disqualified_person sec_4941 defines self-dealing to include the furnishing of goods services or facilities between a disqualified_person and a private_foundation the payment of compensation by a private_foundation to a disqualified_person or use of the private foundation’s assets by or for the benefit of a disqualified_person sec_4942 imposes a tax on undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed by the first day of the second taxable_year following such taxable_year ilr c sec_4942 defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4945 imposes a twenty percent tax on each taxable_expenditure of a private_foundation sec_4945 defines taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the expenditure meets certain criteria unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or an amount_paid for any purpose other than one specified in sec_170 sec_4946 provides in part that the term ‘disqualified person’ means with respect to a private_foundation a person who is -- a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of -- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest and sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_53_4941_d_-2 example gives the following situation private_foundation x established a program to award scholarship grants to the children of employees of corporation m a substantial_contributor to x after disclosure of the method of carrying out such program x received a determination_letter from the internal_revenue_service stating that x is exempt under sec_501 that contributions to x are deductible under sec_170 and that x's scholarship program qualifies under sec_4945 a scholarship grant to a person not a disqualified_person with respect to x paid_or_incurred by x in accordance with such program shall not be an indirect act of self-dealing between x and m sec_53_4942_a_-3 defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4945-5 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant revrul_73_407 1973_2_cb_383 holds that a contribution by a private_foundation to a public charity made on the condition that the public charity change its name to that of the foundation’s substantial_contributor for at least years does not constitute an act of self-dealing revrul_77_160 1977_1_cb_351 concerned the issue of whether payment by a private_foundation of a disqualified person's membership church dues constituted an act of self-dealing within the meaning of sec_4941 the revenue_ruling found that the payment was not an incidental or tenuous benefit within the meaning of sec_53_4941_d_-2 the foundation's payment resulted in a direct economic benefit to the disqualified_person the payment of the membership fee by the foundation was a substitute for an obligation of the disqualified_person as a result of the payment the disqualified_person was entitled to hold office vote in congregational meetings to elect officers and conduct other business and otherwise participate in the religious activities of the congregation accordingly the payment of membership dues by the private_foundation on behalf of the disqualified_person was an act of self-dealing under sec_4941 revrul_80_310 1980_2_cb_319 held that the grants of a private_foundation to an educational_institution for engineering instruction were not an act of self-dealing even though a corporation a disqualified_person intended to hire graduates of the engineering program and encourage its employees to participate in the program the revenue_ruling stated that because the corporation would compete on an equal basis for program graduates and admission of its own employees to the program it would receive only an incidental or tenuous benefit revrul_85_162 1985_2_cb_275 found no self-dealing where a private_foundation with a disqualified_person of a bank made loans to publicly supported organizations for construction projects in disadvantaged areas where the contractors doing the construction might have been ordinary customers of the bank any benefit to the bank from the fact that the loan proceeds were paid_by the public_charities to the contractors who are ordinary customers of the bank was incidental or tenuous analysis ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4946 a a a disqualified_person for the purpose of sec_4941 means with respect to a private_foundation a person who is a substantial_contributor to the foundation a foundation_manager an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation a member_of_the_family of any individual described in above a corporation in which persons described in above or own more than percent of the total combined voting power sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person here company is your substantial_contributor and you and company share the same officers and directors sec_4941 defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of the private_foundation you have agreed to take over payment of company's employee gift matching program company has a policy whereby employees are informed that certain charitable gifts that they make will be matched and you then tender the matching payment if this agreement entails the exchange of money merchandise or services between you and company or the use of your assets to benefit company more than incidentally then it violates the self-dealing prohibition you have submitted a number of assurances in your ruling_request including a representation that you will not match any gifts made by participants in the company match program prior to the termination of the company match program and that you are not taking on any obligation of company or relieving company of any financial burden as such the foundation match program does not involve any exchange of money merchandise or services between you and company nonetheless company derives some benefit from your payments from the good will created by this foundation match program however this good will is merely incidental benefit for company sec_53 d -2 f states a private foundation’s use of assets that results in incidental benefit to a disqualified_person is not by itself an act of self-dealing the benefits of increased loyalty and morale for a business have been found to be incidental and tenuous example of sec_53_4941_d_-2 provides a situation where a private foundation’s action a scholarship program for children of employees of a disqualified_person likely results in increased employee loyalty and good will for the disqualified_person nonetheless the situation is not self-dealing similarly the possibilities of an improved workforce or increased customer loyalty were found to be incidental_benefits in revrul_80_310 providing that advantages gained by a local employer from the creation of a new education program were incidental and did not create self-dealing and revrul_85_162 finding that a private foundation’s funding of construction projects resulted in only incidental benefit to a bank even though the projects might have employed the bank’s customers company is similar to the disqualified_person in revrul_73_407 who received only incidental benefit from a private foundation’s directive for a public charity to adopt the disqualified person’s name the disqualified_person derived good will from the charity's name change but nonetheless the private foundation’s payment was not an act of self-dealing further unlike the disqualified_person in revrul_77_160 finding more than incidental benefit when a private_foundation paid a disqualified person’s church membership dues and as a result the disqualified gained the right to be an active_participant in the church company does not receive any tangible right or privilege from your payments thus company's receipt of good will does not render your foundation match program payments as acts of self-dealing since your gifts under the foundation match program benefit company only incidentally between you and company they are not acts of self-dealing ruling your payments under company’s foundation match program are qualifying distributions under sec_4942 the definition of qualifying_distribution includes any amount_paid to accomplish one or more purposes described in sec_170 under sec_53_4942_a_-3 the term qualifying_distribution does not include a contribution to a private_foundation you have represented that you will make payments only to organizations that have been recognized by the irs as public_charities under sec_509 or with these safeguards you are ensuring that your payments under the foundation match program are qualifying distributions ruling under sec_53_4945-5 a private foundation’s taxable_expenditures include amounts to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant since you have represented that you will give money in the foundation match program solely to organizations that are classified by the irs as public_charities under sec_509 or then your payment will not constitute a taxable_expenditure ruling sec_1 matching gifts made by you under the foundation match program to qualified public_charities do not constitute self-dealing within the meaning of sec_4941 the matching gifts made under the foundation match program will be qualifying distributions within the meaning of sec_4942 the matching gifts made under the foundation match program will not be taxable_expenditures within the meaning of sec_4945 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent sec_6110 provides this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
